Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/805,646 filed on 02/28/2020.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2020 has been reviewed and entered into the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-9), portable electronic device (claims 10-18), and method (claims 19-20) are each directed to at least one potentially eligible category of subject matter (machine, machine, and process, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for matching resources (e.g., laborers or tradespeople, see par. [0032] of Spec.) to job requests, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching/selection) as well as commercial interactions (e.g., agreements in the form of contracts, business relations).  The limitations reciting the abstract idea recited in independent claims 1/10/19 are identified in bold text below, whereas the additional elements are in plain text and are separately evaluated under Step 2A Prong Two and Step 2B:
Claim 1:
a communications interface to communicate with a plurality of portable electronic devices, wherein the communications interface is to transmit a job request to the plurality of portable electronic devices and to receive a plurality of responses to the job request, wherein each response of the plurality of responses includes an identifier and a resource request; a memory storage unit to store the job request and the plurality of responses, the memory storage unit to maintain a database of resources; a matching engine to select a response from the plurality of responses based on the database of resources; and an assignment engine to transmit, via the communications interface, an acceptance of the response selected by the matching engine.
Claim 10:
a communications interface to communicate with a central server, wherein the communications interface is to receive a job request; an input device to receive input used to generate a response to the job request, wherein the response includes an identifier and a resource request, the response to be transmitted to the central server via the communications interface; and a tracking engine to monitor for entry into the work site and exit from the work site, wherein the tracking engine is to transmit data to the central server automatically.
Claim 19:
transmitting a job request to a plurality of portable electronic devices; receiving a plurality of responses to the job request from the plurality of portable electronic devices, wherein each response of the plurality of responses includes an identifier and a resource request; selecting a response from the plurality of responses based on a database of resources, wherein the database of resources is maintained on a memory storage unit; and transmitting an acceptance to a portable electronic device associated with the response selected from the plurality of responses.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 10, and 19 are directed to a communications interface to communicate with a plurality of portable electronic devices; a plurality of portable electronic devices; a memory storage unit; a matching engine; an assignment engine; a communications interface to communicate with a central server; a tracking engine; and transmit/receive [data between computing devices].  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application.  The computing elements (communications interface, portable electronic devices, memory storage unit, engines) may be embodied as generic computing elements or computer-executable instructions/software (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  The steps for transmitting/receiving data to or from the computing devices describes insignificant extra-solution data gathering or output activity, which is not indicative of a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 10, and 19 are directed to a communications interface to communicate with a plurality of portable electronic devices; a plurality of portable electronic devices; a memory storage unit; a matching engine; an assignment engine; a communications interface to communicate with a central server; a tracking engine; and transmit/receive [data between computing devices].  These additional elements have been evaluated, however whether taken alone or as an ordered combination, they fail to add significantly more to the claims.  The computing elements (communications interface, portable electronic devices, memory storage unit, engines) may be embodied as generic computing elements or computer-executable instructions/software (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment), which does not amount to significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Notably, Applicant’s Specification describes generic computing devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 40, 48, 50, and Figs. 1-5:  “memory storage unit 20 may be used to store instructions for general operation of the apparatus…may store an operating system that is executable by a processor to provide general functionality to the apparatus 10, for example, functionality to support various applications. The memory storage unit 20 may additionally store instructions to operate the matching engine 25 and the assignment engine 30. Furthermore, the memory storage unit 20 may also store control instructions to operate other components and peripheral devices of the apparatus”; “the portable electronic device 50 may be a smartphone, a tablet, a laptop, or a desktop computer”).  Accordingly, the generic computing elements and instructions/software (engines) do not add significantly more to the claim.  
Next, the activity directed transmitting or receiving data (e.g., transmit as job request, receive a plurality of responses, transmit an acceptance) is interpreted as insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-18, and 20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more.  For example, claim 2 recites a limitation wherein the acceptance includes an allocation of resources based on the resource request, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping.  The additional elements recited in the dependent claims include a monitoring system, a tracking device, an authenticator, biometric authentication, a GPS receiver, a verification engine, a biometric scanner, retinal scanner, facial recognition system.  The monitoring system, as noted in paragraph [0047] of the Specification, “may also be implemented by the processor” and therefore merely invokes the elements of a generic computer which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more.  Similarly, the tracking, as discussed in paragraph [0055] of the Specification, may also be implemented via generic computer devices (e.g., smartphone, tablet, laptop) which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more.  The verification engine also invokes instructions/software to execute the corresponding activity with a generic computer, and therefore is not enough to integrate the abstract idea into a practical application or add significantly more.  The GPS receiver, biometric scanner, retinal scanner, and facial recognition system have been evaluated as additional elements as well.  However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application.  In addition, Official Notice is taken that GPS receivers, biometric scanners, retinal scanners, and facial recognition systems are well-understood, routine, and conventional elements in the prior art, and as recited in the claims, fail to add significantly more to the abstract idea.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Laird et al. (US 2017/0140323, hereinafter “Laird”).

Claims 1/10/19:  As per claim 1, Laird teaches an apparatus to manage a construction project, the apparatus comprising:
a communications interface to communicate with a plurality of portable electronic devices, wherein the communications interface is to transmit a job request to the plurality of portable electronic devices (Abstract, paragraphs 28, 32, 37, 68-70, 101, 112, and Fig. 1:  system 100 that may be used to facilitate one or more communication sessions between consumers and service providers according to one or more embodiments of the present disclosure; interface 600 that may be used to facilitate one or more communications sessions between consumers and service providers; receiving, from a consumer, a request for a product or service. The request is analyzed to determine one or more service providers that perform or provide the requested product or service; identify two or more service providers with high connect scores 163 or connect scores 163 that are above a threshold. Once these service providers are identified, the communication module 180 may generate and send an automated message to each service provider simultaneously or substantially simultaneously), and to receive a plurality of responses to the job request, wherein each response of the plurality of responses includes an identifier and a resource request (paragraphs 68-70, 97-100, and Figs. 1-7:  allow each of the service providers to accept or reject the lead. If multiple service providers respond (e.g., respond within a threshold amount of time), the communication module 180 may generate an automated message that includes information about each service provider. This automated message may be provided to the consumer; wherein Figs. 4A and 6A/B display examples of an identifier for a response from a provider such as via an icon on a map in Fig. 4A or name and phone number in Figs. 6A/B, wherein Fig. 4A and 5A display a feature whereby availability and connection with multiple providers is initiated, which is accomplished via a soft button “Yes, Connect Me Now,” which is a resource request; and wherein Figs. 7A/B display a feature whereby a user may select “See List of Pros” or “Instant Connect with Another Pro” to display identifiers and/or connect with other identified providers pursuant to the job request);
a memory storage unit to store the job request and the plurality of responses, the memory storage unit to maintain a database of resources (paragraphs 4, 34, 69, 83-95, and Figs. 1, 3, and 8:  wherein Figs. 1 and 8 display exemplary storage and databases for receiving/storing requests, responses, and service provider information – e.g., Method 300 begins at operation 310 in which an inquiry about a particular product or service is received from a consumer. In some embodiments, the consumer may access a website or a webpage and provide information about the desired product or service. For example, the consumer may access an electronic form, text box, radio button, or other selection mechanism provided on the website and provide information about a desired project, product or service; request form is parsed or otherwise analyzed to determine one or more items of information about the project, product or service. Using this information, a plurality of service providers are selected or identified from a database of service providers; If multiple service providers respond (e.g., respond within a threshold amount of time), the communication module 180 may generate an automated message that includes information about each service provider. This automated message may be provided to the consumer; provider database 160 may also store a connect score 163 about or otherwise associated with each service provider. The connect score 163 is determined by a scoring algorithm that tracks historical acceptance of leads by the service providers);
a matching engine to select a response from the plurality of responses based on the database of resources (paragraphs 68-79 and Figs. 2-7:  matching engine 210. The matching engine 210 may take information provided by a consumer and find an appropriate service provider match; availability module 220 may communicate with the matching engine 210 in order to determine which service providers should be included in the subset of service providers; generate automated messages that are provided to the subset of service providers; Once these service providers are identified, the communication module 180 may generate and send an automated message to each service provider simultaneously or substantially simultaneously. The first service provider to accept the lead may then be given the opportunity to instantly connect with the consumer); and
an assignment engine to transmit, via the communications interface, an acceptance of the response selected by the matching engine (paragraphs 39, 53, 75, 96-100, and Fig. 3-7:  describing communication module that enables a consumer to accept one or more matched provider responses accepted/assigned to the consumer, such as by displaying the provider on the user’s mobile device along with an instant connect “Yes, Connect Me Now” button” – e.g., user-interface 400 may include a first soft-button 410, or other such selection mechanism, that enables a consumer to instantly connect with one or more service providers that have been identified; the communication module 180 matches consumers with service providers that can actually perform the requested tasks).

Claims 10 and 19 are directed to a portable device and a method that encompass substantially similar limitations as those set forth in claim 1 and addressed above.  Laird teaches a portable device and a method for performing the limitations discussed above (paragraphs 3, 5, 20, 21, 37, 82, and 101:  e.g., method 300 for facilitating communication sessions between consumers and service providers according to one or more embodiments of the present disclosure; access an application on a mobile phone, tablet computer and the like; FIG. 6A illustrates a third example user-interface 600 that may be used to facilitate one or more communications sessions between consumers and service providers), and claims 10/19 are therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claim 2:  Laird further teaches wherein the acceptance includes an allocation of resources based on the resource request (paragraph 85:  the information provided by the consumer may be parsed by a matching engine to obtain geographic location information of the consumer, desired materials, desired products or product brands, the skill set or skill sets required to provide the desired product or service, the desired timeframe, the desired cost and the like; See also, Fig. 4-7:  wherein a consumer’s option to display of a list of one or more matched providers functions as an allocation of resources based on the request since the providers are resources that have, at least temporarily, been allocated to the consumer’s request). 

Claim 3:  Laird further teaches wherein the assignment engine is to update the database of resources based on the resource request associated with the response selected from the plurality of responses (paragraphs 34, 77, and 81:  module 240 may use a scoring algorithm to dynamically update a connect score of each service provider. As the score is dynamically updated, the matching engine 210 may consider the updated score when generating the subset of service providers; module 220 may also be configured to update the calendaring application of the service provider and/or the consumer. Thus, when a lead or job has been accepted or otherwise agreed to by the parties, the availability module 220 may update the calendaring application of the service provider to show the details of the project. For example, the availability module 220 may update the calendaring application to include the date, time and location of the accepted project). 

Claim 4:  Laird further teaches a monitoring system, wherein the monitoring system is to monitor a resource (paragraph 84:  In some embodiments, the contact information and/or geographic location may be determined automatically using, for example, an IP address associated with the computing device of the consumer, one or more GPS sensors included in a mobile computing device of the consumer and so on; See also, paragraphs 63, 66, and 81:  module 180 may track whether the various service providers accept the leads they are given; module 180 may track the number of times the new service provider has been given opportunities to be instantly connected with a requesting consumer; module 240 tracks whether a service provider accepts or denies a potential lead (e.g., instantly connects with a consumer). Accordingly, the scoring module 240 may use a scoring algorithm to dynamically update a connect score of each service provider).

Claim 5:  Laird further teaches wherein the resource is a person with a tracking device (paragraph 84: In some embodiments, the contact information and/or geographic location may be determined automatically using, for example, an IP address associated with the computing device of the consumer, one or more GPS sensors included in a mobile computing device of the consumer and so on). 

Claim 20:  Laird further teaches allocating resources based on the resource request and updating a database of resources based on the resources allocated by the acceptance (paragraph 85:  the information provided by the consumer may be parsed by a matching engine to obtain geographic location information of the consumer, desired materials, desired products or product brands, the skill set or skill sets required to provide the desired product or service, the desired timeframe, the desired cost and the like; See also, Fig. 4-7:  wherein a consumer’s option to display of a list of one or more matched providers functions as an allocation of resources based on the request since the providers are resources that have, at least temporarily, been allocated to the consumer’s request; See also, paragraphs 34, 77, and 81:  module 240 may use a scoring algorithm to dynamically update a connect score of each service provider. As the score is dynamically updated, the matching engine 210 may consider the updated score when generating the subset of service providers; module 220 may also be configured to update the calendaring application of the service provider and/or the consumer. Thus, when a lead or job has been accepted or otherwise agreed to by the parties, the availability module 220 may update the calendaring application of the service provider to show the details of the project. For example, the availability module 220 may update the calendaring application to include the date, time and location of the accepted project).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 11-12 are rejected under 35 U.S.C. §103 as unpatentable over Laird et al. (US 2017/0140323, hereinafter “Laird”), as applied to claims 5 and 10 above, and further in view of Jain (US 2015/0348214).

Claims 6/11:  Laird teaches the limitations of claims 5/10 as set forth above, but does not teach the limitation of claims 6/11.
Jain teaches wherein the monitoring system is to track movements of the tracking device within a work site (paragraphs 27-32: Location-based services (LBS) can be a class of computer program-level services that use location data to control features. LBS can use information of a geographical position of a mobile device. LBS can include tracking a mobile device's location; In step 204, it can be determined when an employee enters the work location. In step 206, the employee can be clocked in. While the employee is clocked-in, various attributes of the employee can be tracked with the LBS (e.g. speed, altitude, periods of non-movement, etc.). In step 208, it can be determined when an employee exits the work location. In step 210, the employee can be clocked out; job site can be a construction site, a delivery route, an office building, a school, etc. For example, geo-fencing methodologies can be implemented to define a region associated with a job site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laird with Jain because the references are analogous since they are each directed to location-based work assignment features aided by mobile computing devices, which is within applicant’s field of endeavor Applicant’s field of endeavor of managing construction projects aided by portable electronic devices, and because adding Jain’s movement tracking capability to the teachings of Laird would serve the motivation to locate service providers within a geographically defined location of a consumer requesting a provider’s services, which would also enhance Laird’s provider map shown in Fig. 4A by showing provider location information that may be helpful to a consumer in deciding whether to connect with a provider (Laird at paragraphs 33, 38, and Fig. 4A).

Claim 7:  Laird, in view of Jain, teaches the limitations of claim 6.  Laird does not teach the limitation of claim 7.
However, Jain further teaches wherein the monitoring system is to track an entry of the tracking device into the work site and an exit of the tracking device from the work site (paragraph 32 and Fig. 2: FIG. 2 depicts an example process 200 of geofence-based automatic time clocking, according to some embodiments. In step 202, a work location can be defined within a geofence. For example, see the region 402 defined in the user-interface view 400 provided infra. In step 204, it can be determined when an employee enters the work location. In step 206, the employee can be clocked in. While the employee is clocked-in, various attributes of the employee can be tracked with the LBS (e.g. speed, altitude, periods of non-movement, etc.). In step 208, it can be determined when an employee exits the work location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain, Jain’s feature for tracking a device’s entry and exit from a work site, as claimed, with the motivation of adding automated time-clocking or work time verification to Laird’s work planning system, since improvements to methods and systems of tracking employee work time at remote job locations may prove beneficial (Laird at paragraph 5).

Claim 8:  Laird, in view of Jain, teaches the limitations of claim 7.  Laird does not teach the limitation of claim 8.
However, Jain further teaches wherein the monitoring system includes an authenticator to verify the person with the tracking device is authorized to enter the work site (paragraph 36: employee can record a check-in event by entering the job site only during a preset time slot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain, Jain’s feature for verifying a person with a tracking device is authorized to enter the work site, as claimed, with the motivation of adding automated time-clocking or work time verification to Laird’s work planning system, since improvements to methods and systems of tracking employee work time at remote job locations may prove beneficial (Laird at paragraph 5).

Claim 12:  Laird, in view of Jain, teaches the limitations of claim 11.  Laird does not teach the limitation of claim 12.
However, Jain further teaches a GPS receiver, wherein the GPS receiver is to collect positional data for the tracking engine to record movement within the work site (paragraphs 27-32 and Figs. 4-6:  determining and/or assisting in determining a location of the mobile device (e.g. GPS, A-GPS, network-assisted location services, etc.); various attributes of the employee can be tracked with the LBS (e.g. speed, altitude, periods of non-movement, etc.). In step 208, it can be determined when an employee exits the work location. In step 210, the employee can be clocked out; job site can be a construction site, a delivery route, an office building, a school, etc. For example, geo-fencing methodologies can be implemented to define a region associated with a job site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain, Jain’s GPS receiver to collect positional data and record movement within the work site, as claimed, with the motivation of locating service providers within a geographically defined location of a consumer requesting a provider’s services, which would enhance Laird’s provider map shown in Fig. 4A by showing provider location information that may be helpful to a consumer in deciding whether to connect with a provider (Laird at paragraphs 33, 38, and Fig. 4A).

Claims 9, 13-15, and 18 are rejected under 35 U.S.C. §103 as unpatentable over Laird et al. (US 2017/0140323, hereinafter “Laird”) in view of Jain (US 2015/0348214), as applied to claims 8 and 12 above, and further in view of Ampe et al. (US 2019/0012745, hereinafter “Ampe”).

Claim 9:  Laird, in view of Jain, teaches the limitations of claim 8, but does not teach the limitation of claim 9.
Ampe teaches wherein the authenticator is to carry out a biometric authentication process (paragraphs 20-25, 89, 123, 161, and 166:  e.g., the request for said biometric authentication at said employee takes place at least partially without the employee being able to predict this; determination of the identity comprises a first local authentication mechanism concerning said biometric authentication and said determination comprises a second local authentication mechanism concerning a PIN authentication; core module has to support one or more biometric authentication mechanisms to be able to determine the identity of an employee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laird/Jain with Ampe because the references are analogous since they are each directed to location-based work assignment features aided by mobile computing devices, which is within endeavor Applicant’s field of endeavor of managing construction projects aided by portable electronic devices, and because adding Ampe’s biometric authentication feature would help to positively identify a worker and thus serve the motivation in the art to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5).

Claim 13:  Laird, in view of Jain, teaches the limitations of claim 12, but does not teach the limitation of claim 13.
Ampe teaches a verification engine to authenticate a user process (paragraphs 20-25, 89, 123, 161, 166, and 225:  e.g., The verification consists of scanning the fingerprint of the employee by the system, which, in case it is valid, is confirmed by the verification screen; After verification, the employee is led 283 to the home page 60, or alternatively, via the button "Do not disturb" 282, to the do-not-disturb screen; the request for said biometric authentication at said employee takes place at least partially without the employee being able to predict this; determination of the identity comprises a first local authentication mechanism concerning said biometric authentication and said determination comprises a second local authentication mechanism concerning a PIN authentication; core module has to support one or more biometric authentication mechanisms to be able to determine the identity of an employee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laird/Jain with Ampe because the references are analogous since they are each directed to location-based work assignment features aided by mobile computing devices, which is within Applicant’s field of endeavor of managing construction projects aided by portable electronic devices, and because adding Ampe’s authentication feature would help to positively identify a worker and thus serve the motivation in the art to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5).

Claim 14:  Laird does not teach the limitation of claim 14.
However, Ampe further teaches wherein the verification engine is to transmit collected verification data to the central server for authentication (paragraphs 184-186:  the employee is asked for an authentication, with a "prompt user for authentication" 301. In a preferred embodiment, this takes place by means of a push notification on his/her mobile device, for example a smart phone; At each check-in, the registered data can also be sent immediately to the back-end, i.e. the server. However, this is only possible when at the moment of the registration, a connection can be made with the server. In other cases, for example when the mobile device does not have an Internet connection, the registered data are buffered locally. The location information and time information of one or more check-ins are then sent together to the server once a connection with this server is again possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain/Ampe, Ampe’s feature to transmit collected verification data to the central server for authentication, as claimed, with the motivation of positively identifying a worker and to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5).

Claim 15:  Laird does not teach the limitation of claim 15.
However, Ampe further teaches a biometric scanner to collect the verification data (paragraphs 20-25, 89, 92-93 123, 161, and 166:  e.g., possible solution is the use of `biometric authentication mechanisms`, in which the identity of the user is controlled in a user-friendly way. Some examples that can be used in this application, comprise: [0093] scan of the fingerprint, via a sensor on the mobile device or via the built-in camera; request for said biometric authentication at said employee takes place at least partially without the employee being able to predict this; determination of the identity comprises a first local authentication mechanism concerning said biometric authentication and said determination comprises a second local authentication mechanism concerning a PIN authentication; core module has to support one or more biometric authentication mechanisms to be able to determine the identity of an employee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain/Ampe, Ampe’s biometric scanner to collect the verification data, as claimed, because it would help to positively identify a worker and thus serve the motivation in the art to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5) and because biometric authentication increases the reliability of an authentication process (Ampe at paragraph 17).

Claim 18:  Laird does not teach the limitation of claim 18.
However, Ampe further teaches wherein the verification engine is authenticate collected verification data locally and to transmit a result to the central server (paragraphs 17, 28, and 184-186:  allows the employee to authenticate locally instead of having to transfer confidential data via a connection with the server at every authentication. An important advantage is that a faster and safer authentication is possible; employee is asked for an authentication, with a "prompt user for authentication" 301. In a preferred embodiment, this takes place by means of a push notification on his/her mobile device, for example a smart phone; In such an embodiment, authentication takes place locally and/or authentication is postponed until the connection has been restored; At each check-in, the registered data can also be sent immediately to the back-end, i.e. the server. However, this is only possible when at the moment of the registration, a connection can be made with the server. In other cases, for example when the mobile device does not have an Internet connection, the registered data are buffered locally. The location information and time information of one or more check-ins are then sent together to the server once a connection with this server is again possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain/Ampe, Ampe’s feature to authenticate collected verification data locally and to transmit a result to the central server, as claimed, with the motivation to provide the important advantage of faster and safer authentication (Ampe at paragraph 17). 

Claims 16-17 are rejected under 35 U.S.C. §103 as unpatentable over Laird et al. (US 2017/0140323, hereinafter “Laird”) in view of Jain (US 2015/0348214) in view of Ampe et al. (US 2019/0012745, hereinafter “Ampe”), as applied to claim 15 above, and further in view of Kim et al. (US 2007/0043811, hereinafter “Kim”).

Claim 16:  Laird, in view of Jain/Ampe, teaches the limitations of claim 15 as set forth above, but does not teach the limitation of claim 16 (Examiner’s Note:  Ampe does at least suggest wherein the biometric scanner is retinal scanner because Ampe’s feature for performing iris recognition via the camera at the front of the mobile device, as noted in paragraph 93, is an obvious variant of a retinal scanner).
However, Kim more specifically teaches wherein the biometric scanner is a retinal scanner (paragraph 86: employee timekeeping devices 17 can be, but are not limited to, clock-in/clock-out equipment such as fingerprint readers, magnetic stripe readers, barcode readers, retinal scanners and/or PDAs equipped with similar readers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laird/Jain/Ampe with Kim because the references are analogous since they are each directed to location-based work assignment features aided by mobile computing devices, which is within Applicant’s field of endeavor of managing construction projects aided by portable electronic devices, and because adding Kim’s retinal scanner to facilitate an authentication process would help to positively identify a worker and thus serve the motivation in the art to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5), and would also serve the motivation to permit authorized personnel access to secure work areas (Kim at paragraph 86).

Claim 17:  Laird does not teach the limitation of claim 17.
However, Ampe further teaches wherein the biometric scanner is a facial recognition system (paragraphs 94, 161, and 167: facial or iris recognition; the biometric authentication consists of facial recognition applied to the employee, and the biometric template is a reference of characteristics of the face of the employee. In a third example, the biometric authentication comprises both fingerprint recognition and facial recognition; In a preferred embodiment, said biometric identification comprises facial recognition. The terms " facial recognition" and "face recognition" are used interchangeably in this context). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Laird/Jain/Ampe/Kim, Ampe’s biometric scanner in the form of a facial recognition system, as claimed, in order to help positively identify a worker and thus serve the motivation in the art to provide improvements to methods and systems of tracking employee work time at remote job locations (Laird at paragraph 5) and because biometric authentication increases the reliability of an authentication process (Ampe at paragraph 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963): discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919): discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
Rathod (US 2017/0293950): discloses features for matching service providers with users.
Mobile BIM implementation and lean interaction on construction site. Koseoglu, Ozan; Nurtan-Gunes, Elif Tugce. Engineering, Construction and Architectural Management 25.10: 1298-1321. Bradford: Emerald Group Publishing Limited. (2018): discloses  the use of mobile technology in an on-site construction environment for managing communication and digital data, including crew tracking, jobsite  planning, collaboration, and the like.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/24/2021